Exhibit 10.67

BUYOUT AGREEMENT

This BUYOUT AGREEMENT (herein, “Agreement”), is made as of the 10th day of
October, 2011 (“Effective Date”), by and between DISCOVERY COMMUNICATIONS, LLC,
a Delaware limited liability company, having an address at One Discovery Place,
Silver Spring, Maryland 20910 (“Discovery”), US AUTO PARTS NETWORK, INC., (“US
Auto”), the sole owner of Whitney Automotive Group, Inc., a Delaware corporation
and J.C. Whitney & Co., having corporate offices at 16941 Keegan Avenue, Carson,
CA 90746, and WHITNEY AUTOMOTIVE GROUP, INC., a Delaware corporation
(“Whitney”), having corporate offices at 16941 Keegan Avenue, Carson, CA 90746,
with reference to the following facts:

RECITALS

A. 111 EAST WACKER LLC, a Delaware limited liability company, having an address
at 111 East Wacker Drive, Suite 1220, Chicago, Illinois 60601, Attn: Property
Manager (“Landlord”), as successor-in-interest to Lincoln-Carlyle Illinois
Center, L.L.C., and MARKETING WERKS, INC., an Illinois corporation (“Tenant”)
are respectively the current landlord and the current tenant under that certain
agreement of lease dated as of February 24, 2005, (the “Original Lease”), as
amended by that certain First Amendment to Lease dated as of May 17, 2006 (the
“First Amendment”, the Original Lease, as so amended, being hereinafter referred
to as the “Master Lease”).

B. Pursuant to the Master Lease, Landlord currently leases to Tenant, and Tenant
currently leases from Landlord, a portion of the thirtieth (30th) floor (the
“Premises”) in the building known as and located at 111 East Wacker Drive,
Chicago, Illinois (the “Building”)

C. Tenant subleased all the Premises to Whitney for a term expiring January 31,
2017 pursuant to a Sublease dated December 4, 2007 (“Sublease”). Landlord
consented to the Sublease pursuant to an Agreement dated on or around
December 4, 2007 between Landlord, Tenant and J.C. Whitney & Co. (“Consent”).

D. Pursuant to a License Agreement dated May 6, 2008 (“License”) Landlord
licensed to J.C. Whitney & Co., Inc. certain space on the roof of the Building
(and in the core areas of the Building between the roof of the Building and the
Premises (collectively “Licensed Space”) for installation, maintenance and
repair of supplemental air conditioning equipment and related piping, cabling,
conduits and facilities (“Roof Facilities”).

E. Whitney has succeeded to the interests of J.C. Whitney & Co., Inc. under the
Sublease, Consent and License. On or about August 2, 2010, Whitney became a
wholly owned subsidiary of US Auto.

F. Landlord is willing to negotiate a direct lease with Discovery (the “New
Lease”) and to terminate the Master Lease and the Sublease. The New Lease will
be conditioned upon, among other matters, the execution and delivery of this
Agreement. Discovery will have the right to terminate the New Lease if all of
the conditions precedent to the New Lease are not satisfied on or before
November 1, 2011.

G. As a partial inducement for Discovery to effectuate the New Lease (which will
in turn result in the termination of the Master Lease and Sublease), US Auto and
Whitney each agrees that: (i) the Premises will be, upon the termination of the
Master Lease and its surrender to Landlord, in the condition required by this
Agreement, (ii) US Auto shall make the Lump Sum Payment (defined herein) to
Discovery as set forth herein, (iii) US Auto shall pay certain broker
commissions as set forth herein due



--------------------------------------------------------------------------------

under or attributable to the New Lease, and (iv) US Auto and Whitney shall
transfer certain personal property to Discovery, all on the terms and conditions
set forth in this Agreement.

NOW, THEREFORE, in consideration of the Premises and other good and valuable
consideration, the mutual receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Termination of Lease and Sublease, Surrender of Premises. US Auto shall cause
Whitney to execute and perform under that certain Lease and Sublease Termination
and Surrender Agreement in the form attached hereto as Exhibit A and US Auto,
Whitney and Tenant shall vacate and surrender the Premises, the Licensed Space
and the Roof Facilities to Landlord in the condition represented below, within
one (1) business day of being notified by Discovery that it has waived the
conditions precedent to the effectiveness of the New Lease (“Surrender Date”);
it being acknowledged that Discovery desires the Surrender Date to occur as soon
as possible, but in all events prior to November 1, 2011. US Auto and Whitney
each agrees that all of its tenant improvements (including, but not limited to,
all cabling, rooftop cooling equipment, IT equipment rack, patch panels and
horizontal structured cabling from the patch panels to the work area outlets,
lighting fixtures, partition and demising walls, doors, floor, window and wall
coverings, cabinetry and millwork) shall be at surrender of the Premises in good
working order and condition. In furtherance and not in limitation of the
foregoing requirements, the Premises, the Licensed Space and the Roof Facilities
shall each be, at the minimum, in substantially in the condition observed by
Discovery’s representative on or about May 12, 2011. US Auto and Whitney each
represents that: (i) Whitney has paid $53,779.00 as the base rent, operating
expenses and all other amounts due under the Sublease for the month of October,
2011; (ii) Whitney has vacated the Premises before the date hereof, and
(iii) the Premises, the Licensed Space and the Roof Facilities are: (1) free and
clear of any other tenants, subtenants, occupants and rights of possession other
than those of Tenant and Whitney, (2) broom clean and in occupiable condition
and repair, reasonable wear and tear excepted, (3) free of debris, (4) free and
clear of all personal property not transferred to Discovery pursuant to
Section 4 below, and (5) free of damage to the Premises caused by US Auto’s
and/or Whitney’s removal of any furniture, equipment, and other personal
property from the Premises.

2. Discovery’s Inspection of Premises. As of the Surrender Date, US Auto shall
re-confirm that the Premises, the Licensed Space and the Roof Facilities are in
the condition represented in Section 1 above. Discovery shall have the
opportunity to inspect the Premises, the Licensed Space and the Roof Facilities
on or before the Surrender Date to confirm that they are in the required
condition and that all of the personal property to be transferred to Discovery
pursuant to Section 4 below is in the Premises or the Licensed Space, as
applicable, and to provide notice to US Auto, Whitney and Landlord of its
approval. If Discovery inspects the Premises, the Licensed Space and the Roof
Facilities and approves the condition thereof, it may so notify US Auto, Whitney
and Landlord (the date Discovery sends such notice, the “Premises Notice Date”).

3. Lump Sum Payment: October, 2011 Rent. US Auto and/or Whitney shall continue
to perform under its Sublease and shall pay when due the rent and any other
amounts due under the Sublease, including but not limited to the rentals due for
the month of October, 2011. On the Surrender Date, US Auto shall pay Discovery,
in immediately available federal funds (i.e. wire transfer), the amount of One
Million Two Hundred Ten Thousand Nine Hundred Thirty-Eight and no/100 Dollars
($1,210,938.00) (the “Lump Sum Payment”). The failure by US Auto to make the
Lump Sum Payment to Discovery as above required shall be a breach hereof, and
Discovery shall be entitled to terminate this Agreement, among other remedies
available at law or in equity, or may grant US Auto an extension of time in
which to make the Lump Sum Payment (which extension of time, if any, must be
granted by Discovery in writing and may be withheld, conditioned or delayed in
Discovery’s sole and absolute discretion).

 

2



--------------------------------------------------------------------------------

4. Personal Property. On the Surrender Date, US Auto and Whitney each shall
deemed to have conveyed title to the personal property listed on Schedule 4
attached hereto under the terms and conditions of that Bill of Sale (the “Bill
of Sale”) attached hereto as Exhibit B, which Bill of Sale shall be signed and
dated as of the Surrender Date and delivered to Discovery. The failure by either
US Auto or Whitney to execute and deliver to Discovery the Bill of Sale as above
required shall be a breach hereof, and Discovery shall be, among other remedies
available at law or in equity, entitled to terminate this Agreement. US Auto and
Whitney each agrees to indemnify and hold Discovery harmless from and against
any and all costs, claims, losses, liabilities, demands, suits, judgments and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) arising from Whitney’s and/or US Auto’s failure to timely perform
their obligations under this Agreement.

5. Leasing Commission. Concurrent with its payment of the Lump Sum Payment, US
Auto shall pay directly to Jones Lang LaSalle the commission due and payable to
Jones Lang LaSalle in connection with the New Lease, in the amount of
$203,367.38. US Auto shall defend, indemnify and hold harmless Discovery from
and against any claims brought by Jones Lang LaSalle for broker’s or finder’s
fees or commissions in connection with the negotiation, execution or
consummation of the New Lease.

6. Acknowledgement and Release. Upon Discovery’s receipt of payment of the Lump
Sum Payment, upon Jones Lang LaSalle’s receipt of the leasing commission, and US
Auto’s and Whitney’s conveyance of title to the personal property on Schedule 4
to Discovery, Discovery shall execute an Acknowledgement and Release of US Auto
and Whitney for each of their obligations under this Agreement in form and
substance reasonably satisfactory to Discovery.

7. Notices. All statements, notices and other communications given pursuant to
this Agreement must be in writing and must be delivered personally with receipt
acknowledged, or sent by a nationally recognized reputable overnight courier
(against a receipt of delivery), addressed to the parties at their addresses set
forth above, or at such other address as any party may designate upon not less
than 10 days prior notice given in accordance with this paragraph. Any such
communication shall be deemed delivered when personally delivered, or on the
date received or rejected as indicated by the receipt if sent by overnight
courier.

8. Jury Waiver. US AUTO, WHITNEY AND DISCOVERY EACH IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT. No waiver by
either party of any failure or refusal by the other party to comply with its
obligations hereunder shall be deemed a waiver of any other or subsequent
failure or refusal to so comply.

9. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the matters stated herein, and may not be amended
or modified unless such amendment or modification shall be in writing and shall
have been signed by the party against whom enforcement is sought. This Agreement
supersedes and revokes all previous negotiations, arrangements, representations
and information, whether oral or in writing, between the parties and their
respective representatives or any other person purporting to represent the
parties with respect to the subject matter of this Agreement.

10. Governing Law. This Agreement shall be construed and governed by the laws of
the State of Illinois. If any provision of this Agreement shall be invalid or
unenforceable, the remainder of this Agreement or the application of such
provision other than to the extent that it is invalid or unenforceable shall not
be affected, and each provision of this Agreement shall remain in full force and
effect notwithstanding the invalidity or unenforceability of such provision, but
only to the extent that application and/or enforcement, as the case may be,
would be equitable and consistent with the intent of the parties in entering
into this Agreement.

 

3



--------------------------------------------------------------------------------

11. Miscellaneous. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective legal representatives, successors and
permitted assigns. This Agreement shall not be binding upon the parties hereto
until the same shall have been executed and delivered by each of the parties
hereto. This Agreement may be signed in counterpart or duplicate copies or via
fax. Any signed counterpart or duplicate copy or executed facsimile copy shall
be equivalent to a signed original for all purposes. Although each party
covenants to provide to the others signed original counterparts of this
Agreement, any failure to deliver such originals shall not affect the
enforceability of facsimile counterparty of this Amendment. “Including” means
“including without limitation.” Each party represents and warrants to the other
that as of the date hereof, (a) such party has the full power, capacity,
authority and legal right to execute and deliver this Agreement, (b) the person
executing this Agreement for such party has the full right and authority to do
so and to bind such party; (c) such party has obtained any and all consents or
approvals of any third party necessary for this Agreement; and (d) this
Agreement violates no agreement, document, instrument, or judgment by which such
party is bound.

[SIGNATURES ON FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

US AUTO:

US AUTO PARTS NETWORK, INC.,

a Delaware corporation

By:  

/s/ SHANE EVANGELIST

Name:   SHANE EVANGELIST Title:   C.E.O. WHITNEY:

WHITNEY AUTOMOTIVE GROUP, INC.,

a Delaware corporation

By:  

/s/ AARON E. COLEMAN

Name:   AARON E. COLEMAN Title:   C.O.O. DISCOVERY:

DISCOVERY COMMUNICATIONS, LLC,

a Delaware limited liability company

By:  

/s/ Brad Singer

Name:   Brad Singer Title:   Chief Financial Officer

 

5



--------------------------------------------------------------------------------

Schedule 4

Transferred Personal Property

 

ITEM:

   QUANTITY:   All tenant improvements, including, but not limited to, all
cabling, wall and window coverings, rooftop cooling equipment, IT equipment
rack, patch panels and horizontal structured cabling from the patch panels to
the work area outlets, partition walls, doors, floor, window and wall coverings,
cabinetry and millwork.   

Reception Desk

     1   

5 shelf book shelf

     1   

Large cubicle

     56   

Green padded chair

     40   

Green Mesh Chair

     45   

2 Drawer rolling cabinet/padded top

     89   

3 drawer filing cabinet

     86   

White Wheeled carts

     2   

4 drawer filing cabinet

     11   

Coat Rack

     4   

Kidney Bean table

     13   

3 drawer moving cabinet

     8   

Maroon & wood arm chairs

     5   

Orange Padded chairs

     39   

Office set up (desktop & overhead)

     14   

Green arm chair

     18   

Old office desk chair

     12   

White round table

     1   

Conference credenza

     1   

Conference table

     1   

Grey Padded Chairs

     14   

Easels

     2   

Loveseat

     2   

Oamce Arm chair

     16   

Black Mesh Chair

     6   

Small Cubicle

     22   

Blue Padded Chair

     2   

Black Arm Chair

     7   

Divider Screens

     6   

Wood 2 Drawer cabinet

     1   

Mini Cubicles

     4   

Green & Black Chairs

     2   

2 Drawer filing cabinet

     2   

 

6



--------------------------------------------------------------------------------

Executive office set-up (glass table w/ matching credenzas)

     2   

Glass side table

     1   

Couch

     1   

Side Table

     7   

Red leather desk chair

     1   

Side board/Wardrobe

     1   

Wood Table

     1   

Small sideboard

     1   

Large sideboard

     1   

Blacke Easy chair

     2   

Shredder

     1   

Leather reception Chairs

     3   

End Table

     1   

Coffee table

     1   

Conference sidebar

     1   

Conference table (folding)

     12   

Black conference chairs

     19   

Grey Desk Chair

     1   

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Form of Lease and Sublease Termination and Surrender Agreement

LEASE, SUBLEASE AND LICENSE TERMINATION AND SURRENDER AGREEMENT

LEASE, SUBLEASE AND LICENSE TERMINATION AND SURRENDER AGREEMENT (this
“Agreement”) made as of the 10th day of October, 2011 (“Effective Date”), by and
between 111 EAST WACKER LLC, a Delaware limited liability company having an
address at 111 East Wacker Drive, Suite 1220, Chicago, Illinois 60601, Attn:
Property Manager (“Landlord”), and MARKETING WERKS, INC., an Illinois
corporation having an address at 1 Prudential Plaza, 130 East Randolph Street,
20 Floor, Chicago, Illinois 60601, Attn: Julie Guida (“Tenant”), WHITNEY
AUTOMOTIVE GROUP, INC., a Delaware corporation successor to J.C. Whitney & Co.,
(“Whitney”) having corporate offices at 16941 Keegan Avenue, Carson, CA 90746,
Attn: General Counsel, and U.S. AUTO PARTS NETWORK, INC., a Delaware
corporation, as the parent of, and having the same address as Whitney (“US
Auto”).

RECITALS

Landlord, as successor-in-interest to Lincoln-Carlyle Illinois Center, L.L.C.,
and Tenant are respectively the current landlord and the current tenant under
that certain agreement of lease dated as of February 24, 2005, (the “Original
Lease”), as amended by that certain First Amendment to Lease dated as of May 17,
2006 (the “First Amendment”, the Original Lease, as so amended, being
hereinafter referred to as the “Master Lease”).

Pursuant to the Master Lease, Landlord currently leases to Tenant, and Tenant
currently leases from Landlord, a portion of the thirtieth (“30”) floor (the
“Premises”) in the building known as and located at 111 East Wacker Drive,
Chicago, Illinois (the “Building”) for a term expiring on January 31, 2017 (the
“Expiration Date”).



--------------------------------------------------------------------------------

Tenant subleased all the Premises to Whitney for a term expiring January 31,
2017 pursuant to a Sublease dated December 4, 2007 (“Sublease”). Landlord
consented to the Sublease pursuant to an Agreement dated on or around
December 4, 2007 between Landlord, Tenant and Whitney (“Consent”).

Pursuant to a License Agreement dated May 6, 2008 (“License”) Landlord licensed
to Whitney certain space on the roof of the Building (and in the core areas of
the Building between the roof of the Building and the Premises (collectively
“Licensed Space”) for installation, maintenance and repair of supplemental air
conditioning equipment and related piping, cabling, conduits and facilities (“AC
Facilities”).

Whitney has succeeded to the interests of J.C. Whitney & Co., Inc. under the
Sublease, Consent and License. On or about August 2, 2010, Whitney became a
wholly owned subsidiary of US Auto. US Auto and Whitney are herein collectively
referred to as “Subtenant.”

Discovery Communications, LLC, a Delaware limited liability company
(“Discovery”) and Landlord are negotiating a new lease for the Premises (“New
Lease”) which New Lease will be conditioned upon satisfaction or waiver of the
following conditions: (i) the execution and delivery of this Agreement by
Landlord, Tenant and Subtenant (“Master Lease Termination Condition”), (ii) the
full execution and delivery of an agreement (“Discovery Agreement”) between
Discovery and Subtenant regarding the conveyance by Subtenant to Discovery of
the AC Facilities and certain furniture, fixtures and equipment on the Premises
and the payment by US Auto to Discovery and/or Discovery’s real estate broker of
certain monies to fund the costs incurred by Discovery in connection with the
New Lease (“Discovery Agreement Documentation Condition”), (iii) the full
performance by Subtenant of its (and their) obligations under the Discovery
Agreement (“US Auto Performance Condition”), and (iv) Subtenant vacating and
delivering possession of the Premises and Licensed Space to Landlord in the
condition required by Section 4 of this Agreement (the “Surrender Condition”).
The execution and delivery of the New Lease by Landlord and Discovery and the
satisfaction or waiver of the Master Lease



--------------------------------------------------------------------------------

Termination Condition, the SNDA Condition and the Discovery Agreement
Documentation Condition are herein referred to as the “Document Conditions”. The
parties acknowledge that the conditions listed in (ii) and (iii) above are held
by Discovery alone and may be waived by Discovery in its sole discretion. The US
Auto Performance Condition and the Surrender Condition are herein referred to as
the “Performance Conditions”. The Document Conditions and the Performance
Conditions are herein referred to as the “Lease Conditions”.

The New Lease will provide Discovery with the following rights to terminate the
New Lease:

 

  1. if the Document Conditions have not been satisfied or waived, a right
exercisable on or before October 27, 2011, and prior to (but not after)
satisfaction and/or waiver of the Document Conditions (“Document Termination
Right”) to terminate the New Lease; and

 

  2. if the Document Conditions have been met but the Performance Conditions
have not been satisfied on or before the earlier of (A) two (2) business days
after Discovery notifies Landlord, Tenant and Whitney that the Document
Conditions have been satisfied and/or waived (“Document Conditions Notice”) and
(B) November 1, 2011, a right exercisable prior to (but not after) satisfaction
of the Performance Conditions (“Performance Termination Right”) to terminate the
New Lease.

The Document Condition Notice, the Document Termination Right and Performance
Termination Right are to be exercised by electronic notice delivered to
Landlord, Tenant and US Auto at the respective addresses set forth on Attached
Exhibit A.



--------------------------------------------------------------------------------

To effectuate the New Lease, Landlord, Tenant and Subtenant desire to provide
for the termination of the Master Lease, Sublease and License prior to the
Expiration Date on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the mutual receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings ascribed to them in the Master Lease.

2. Subject to Section 3 below, on the date (“Termination Date”) that the Lease
Conditions are satisfied, as evidenced by electronic notice from Landlord and
Discovery to Tenant and US Auto at the addresses set forth on attached Exhibit
A, Tenant grants and surrenders unto Landlord all of Tenant’s right, title,
property, claim, term of years and interest in, to and under the Master Lease
(and in, to and under the leasehold estate created thereby) and the Premises and
the Master Lease shall terminate effective as of the Termination Date with the
same force and effect as if the Termination Date were the date set forth in the
Master Lease as the Expiration Date thereof. Subtenant consents to the
termination of the Master Lease as provided in this Agreement. Each party
additionally acknowledges and agrees that if the Master Lease terminates
pursuant to this Section 2, the Sublease shall terminate effective as of the
Termination Date with the same force and effect as if the Termination Date were
the date set forth in the Sublease as the expiration date for the term of the
Sublease. Landlord and Subtenant agree that if the Master Lease terminates
pursuant to this Agreement, the License shall terminate on the Termination Date
with the same force and effect as if the Termination Date were the date set
forth in the License as the expiration date for the term of the License.

3. Landlord may terminate this Agreement by written or electronic notice to
Tenant and US Auto respectively (such electronic notice to be given at the
electronic addresses set forth on Exhibit A to



--------------------------------------------------------------------------------

this Agreement) if Discovery exercises either the Document Termination Right or
the Performance Termination Right. In such event the Master Lease, the Sublease,
the Consent and the License shall continue in full force and effect and this
Agreement (other than Section 5) shall be null and void.

4. On or before the date (“Performance Date”) which is one (1) business day
after receipt of Document Condition Notice and notice from Discovery of
satisfaction or waiver of the US Auto Performance Conditions and provided
Discovery has not notified Subtenant of the exercise of the Performance
Termination Right, (i) Subtenant shall surrender and deliver the Premises and
Licensed Space to Landlord, each in the Delivery Condition, as defined below,
(ii) Subtenant shall have removed all of its or US Auto’s furniture, equipment,
and other personal property from the Premises that is not being conveyed to
Discovery pursuant to the Discovery Agreement (collectively, the “Personalty”)
and repaired any material damage to the Premises caused by the removal of the
Personalty and (iii) Subtenant shall perform its other obligations under the
Discovery Agreement. The parties acknowledge and agree that the surrender and
delivery of possession of the Premises to Landlord as required under this
Section 4 shall be deemed the surrender and delivery of possession of the
Premises to Tenant under the terms and conditions of the Sublease and the
surrender and delivery of possession of the Premises by Tenant to Landlord under
the terms and conditions of the Master Lease. Any Personalty in the Premises
after the Termination Date shall: (a) be deemed abandoned and (b) automatically
pass to Landlord. Nothing in this Agreement shall limit Tenant’s and Subtenant’s
obligations under the Master Lease, Sublease and Consent to remove the
Personalty from the Premises whether before or after the Termination Date. As
used herein, “Delivery Condition” means (A) the Premises are (i) vacant and free
and clear of any other tenants, subtenants, occupants and right of possession,
(ii) broom clean and free of debris and (iii) in the condition existing on the
Effective Date, normal wear and tear and nonmaterial damage caused by the
removal of Personalty, as defined below, excepted and (B) the Licensed Space is
in the condition existing on the Effective Date, normal wear and tear excepted
with the AC Facilities intact. Subtenant shall not remove the AC Facilities from
the Licensed Space.



--------------------------------------------------------------------------------

5. Subtenant acknowledges that time is of the essence in the performance of all
Performance Obligations. If the Document Conditions are satisfied but Subtenant
fails to timely perform the Performance Conditions and Discovery exercises the
Performance Termination Right, Whitney shall reimburse Landlord and Tenant for
all reasonable attorneys fees and costs incurred in connection with the
negotiation and documentation of this Agreement and Landlord for negotiation and
documentation of the New Lease.

6.(a) If the Master Lease is terminated pursuant to this Agreement, Tenant
releases and discharges Landlord from all actions, causes of actions,
liabilities, obligations, claims and demands whatsoever that Tenant ever had,
now has or hereafter can, shall or may have against Landlord arising out of or
relating to the Master Lease, Consent and/or Tenant’s occupancy of the Premises,
from the beginning of the world through and including the Termination Date. If
the Master Lease is terminated pursuant to this Agreement, Subtenant releases
and discharges Landlord from all actions, causes of actions, liabilities,
obligations, claims and demands whatsoever that Subtenant ever had, now has or
hereafter can, shall or may have against Landlord arising out of or relating to
the Master Lease, Consent and License and/or Subtenant’s occupancy of the
Premises and Licensed Space, from the beginning of the world through and
including the Termination Date.

(b) If the Master Lease is terminated pursuant to this Agreement, Landlord
releases and discharges Tenant and Subtenant from all actions, causes of
actions, liabilities, obligations, claims and demands whatsoever that Landlord
ever had, now has or hereafter can, shall or may have against Tenant and/or
Subtenant arising out of or relating to the Master Lease, Consent and License
and/or Tenant’s or Subtenant’s occupancy of the Premises or Licensed Space, from
the beginning of the world through and including the Termination Date, except
that nothing contained herein shall be deemed to constitute a release or
discharge of Tenant or Subtenant from (i) Tenant’s or Subtenant’s obligations
and liabilities under this Agreement, (ii) Tenant’s obligations and liability
under the Master Lease and Consent, as modified by this Agreement, that



--------------------------------------------------------------------------------

are outstanding and unsatisfied as of the Termination Date, (iii) Subtenant’s
obligations and liability under the License, Consent and Sublease, as modified
by this Agreement, that are outstanding and unsatisfied as of the Termination
Date, (iv) any and all indemnities set forth in the License, Master Lease,
Consent or Sublease in favor of Landlord that, pursuant to the License, Master
Lease, Consent, Sublease and/or this Agreement, expressly survive the expiration
or termination of the License, Master Lease, Consent or Sublease, (v) any and
all indemnities in favor of Landlord set forth in this Agreement, and (vi) any
liability for third party claims including mechanics liens.

(c) If the Master Lease is terminated pursuant to this Agreement, Tenant and
Subtenant release and discharge each other from all actions, causes of actions,
liabilities, obligations, claims and demands whatsoever that the releasing party
ever had, now has or hereafter can, shall or may have against the other arising
out of or relating to the Sublease and/or Tenant’s or Subtenant’s occupancy of
the Premises, from the beginning of the world through and including the
Termination Date, except that nothing contained herein shall be deemed to
constitute a release or discharge of (i) Tenant’s or Subtenant’s obligations and
liabilities under this Agreement, (ii) Tenant’s obligations and liabilities
under the Sublease, as modified by this Agreement, that are outstanding and
unsatisfied as of the Termination Date, (iii) Subtenant’s obligations and
liabilities under the Sublease, as modified by this Agreement, that are
outstanding and unsatisfied as of the Termination Date, (iv) any and all
indemnities set forth in the Sublease in favor of Tenant or Subtenant that,
pursuant to the Sublease and/or this Agreement, expressly survive the expiration
or termination of the Sublease, (v) any and all indemnities in favor of Tenant
or Subtenant set forth in this Agreement, and (vi) any liability for third party
claims including mechanics liens.

(d) If the Master Lease is terminated pursuant to this Agreement, then
notwithstanding anything to the contrary contained in the Master Lease or
Sublease, there shall be



--------------------------------------------------------------------------------

no further readjustment of the Tax Adjustment or Expense Adjustment for the
calendar year ending December 31, 2010 or for the period from January 1, 2011
through the Termination Date. Tenant and Subtenant waive any refund or credit
that might otherwise be due Tenant or Subtenant for such periods and Landlord
and Tenant waive any funds Landlord or Tenant might have been due by reason of
any such readjustment.

(e) If the Document Conditions are satisfied, Subtenant agrees to indemnify and
hold Tenant and Landlord harmless from and against any and all third party
costs, claims, losses, liabilities, demands, suits, judgments and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
arising from Subtenant’s and/or US Auto’s failure to timely perform the
Performance Conditions.

7. Tenant acknowledges that Landlord has performed all of Landlord’s obligations
under the Master Lease and Consent to be performed prior to the date hereof.
Subtenant acknowledges that Tenant has performed all of Tenant’s obligations
under the Sublease to be performed prior to the date hereof. Subtenant
acknowledges that Landlord has performed all of Landlord’s obligations under the
License. All of the terms, covenants and conditions of the License, Master Lease
and Consent and Sublease as modified by this Agreement shall remain in full
force and effect and are ratified and confirmed in all respects.

8. The parties represent and warrant as follows which representations and
warranties shall survive the Termination Date and, if applicable the Holdover
Date:

(a) Tenant and Subtenant each represent and warrant to Landlord and to each
other that it neither consulted nor negotiated with any broker or finder with
regard to this Agreement. Tenant and Subtenant each agree to indemnify, defend
and save Landlord and the other party harmless from and against any and all
liability, damages, settlement payments, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses incurred in defending any



--------------------------------------------------------------------------------

action or claim or in enforcing this indemnity) arising out of any claim or
action for fees or commissions from any broker or like person who claims to have
dealt with the indemnifying party in connection with this Agreement.

(b) Each party represents and warrants to the other that (i) such party has the
full power, capacity, authority and legal right to execute and deliver this
Agreement, (ii) the person executing this Agreement for such party has the full
right and authority to do so and to bind such party; (iii) such party has
obtained any and all consents or approvals of any third party (including the
lenders to such party) necessary for this Agreement; (iv) this Agreement
violates no agreement, document, instrument, or judgment by which such party is
bound; and (v) except for the Sublease and Landlord’s mortgage of the Building
(and related assignment(s) of leases), such party has made no assignment,
sublease, transfer, conveyance, or other disposition of the License, Master
Lease or Sublease, any interest in the License, Master Lease or Sublease, or any
claim, demand, obligation, liability, action, or cause of action arising from
the License, Master Lease or Sublease.

(c) Tenant and Subtenant each represent to Landlord that it has consulted with
its attorneys regarding the terms, covenants, conditions and waivers set forth
in this Agreement.

Tenant, Subtenant, and Landlord each agree to indemnify and hold the other
harmless from and against any and all third party costs, claims, losses,
liabilities, demands, suits, judgments, and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) arising out of any
false representations and misrepresentations made by it with respect to its
undertakings under this Agreement.

9. Except as provided otherwise in Sections 2 and 3 of this Agreement, all
statements, notices and other communications given pursuant to this Agreement
must be in writing and must be delivered personally with receipt acknowledged,
or sent by a nationally recognized reputable overnight courier (against a
receipt of delivery), or by registered mail, return receipt requested, addressed
to the



--------------------------------------------------------------------------------

parties at their addresses set forth above, or at such other address as any
party may designate upon not less than 10 days prior notice given in accordance
with this paragraph. Any such communication shall be deemed delivered when
personally delivered, or on the date received or rejected as indicated by the
receipt if sent by overnight courier or by the return receipt if sent by mail.

10. LANDLORD, TENANT AND SUBTENANT EACH IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT. No waiver by either party
of any failure or refusal by the other party to comply with its obligations
hereunder shall be deemed a waiver of any other or subsequent failure or refusal
to so comply.

11. This Agreement constitutes the entire agreement of the parties hereto with
respect to the matters stated herein, and may not be amended or modified unless
such amendment or modification shall be in writing and shall have been signed by
the party against whom enforcement is sought. This Agreement supersedes and
revokes all previous negotiations, arrangements, representations and
information, whether oral or in writing, between the parties and their
respective representatives or any other person purporting to represent the
parties with respect to the subject matter of this Agreement.

12. This Agreement shall be construed and governed by the laws of the State of
Illinois. If any provision of this Agreement shall be invalid or unenforceable,
the remainder of this Agreement or the application of such provision other than
to the extent that it is invalid or unenforceable shall not be affected, and
each provision of this Agreement shall remain in full force and effect
notwithstanding the invalidity or unenforceability of such provision, but only
to the extent that application and/or enforcement, as the case may be, would be
equitable and consistent with the intent of the parties in entering into this
Agreement.

13. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns. This Agreement shall not be binding upon the parties hereto until the
same shall have been executed and delivered by each of the



--------------------------------------------------------------------------------

parties hereto. This Agreement may be signed in counterpart or duplicate copies
or via fax. Any signed counterpart or duplicate copy or executed facsimile copy
shall be equivalent to a signed original for all purposes. Although each party
covenants to provide to the others signed original counterparts of this
Agreement, any failure to deliver such originals shall not affect the
enforceability of facsimile counterparty of this Amendment. “Including” means
“including without limitation.” Landlord, Tenant and Whitney agree that this
Agreement shall not be recorded.

14. Section 34 of the Master Lease (“Exculpatory Provisions”): (a) is
incorporated in this Agreement by reference, but wherever it refers to the
Master Lease it shall be deemed to refer also to this Agreement; and (b) shall
apply to all claims of Tenant or Subtenant against Landlord or Tenant,
respectively, and all obligations of Landlord or Tenant, under this Agreement.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

111 EAST WACKER, LLC, a Delaware limited liability company By:   Parkway
Chicago, LLC, a Delaware limited liability company, its sole member   By:  

 

  Name:  

 

  Title:  

 

  By:  

 

  Name:  

 

  Title:  

 

MARKETING WERKS, INC., an Illinois corporation By:  

 

Name:   Julie Guida Title:   Vice President WHITNEY AUTOMOTIVE GROUP, INC., a
Delaware corporation By:  

 

Name:  

 

Title:  

 

U.S. AUTO PARTS NETWORK, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit A

Electronic Notice Address

 

For Landlord:    jbuckley@pky.com    with a copy to:    damburg@ouldratner.com
   For Tenant:    jquida@marketingwerks.com    with a copy to:   
mfriman@mbflegal.com    For Subtenant:    bstevenson@usautoparts.com   

Each party may change its electronic notice address on not less than ten
(10) days prior written notice delivered to the other parties hereto and to
Discovery at such notice to be given in the manner set forth in Section 9.
Notice to Discovery shall be given in the manner set forth in Section 9 at the
following address: Discovery Communications, LLC, One Discovery Place, Silver
Spring, Maryland 20910, attention Larry Laque and Sumeet Seam, Esq. with
electronic addresses as follows: Sumeet_Seam@discovery.com and
Larry_Laque@discovery.com.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Bill of Sale

BILL OF SALE

US AUTO PARTS NETWORK, INC., a Delaware corporation and WHITNEY AUTOMOTIVE
GROUP, INC., a Delaware corporation (collectively, “Seller”), in consideration
of the sum of Ten and No/100 Dollars ($10.00), in hand paid, and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, does hereby sell, assign, transfer, and set over to
DISCOVERY COMMUNICATIONS, LLC, a Delaware limited liability company
(“Purchaser”), the following personal property (“Personal Property”): all
Seller’s property described on Schedule 1 attached hereto. Seller shall be
responsible for payment of all any sales or other taxes which may be payable
with respect to this transfer.

Seller hereby represents and warrants that it has good and marketable title to
all such Personal Property, free of any liens or encumbrances, and has the right
to transfer its right, title and interest in such Personal Property pursuant
hereto, and Seller will defend Purchaser’s title to said Personal Property
against all and every person and person whomsoever. Seller makes no
representation whatsoever regarding the condition or merchantability of the
Personal Property.

EXECUTED this 11th day of October     , 2011.

 

SELLER:

US AUTO PARTS NETWORK, INC., a Delaware corporation

By:

 

/s/ SHANE EVANGELIST

Name:

 

SHANE EVANGELIST

Title:

 

C.E.O.

WHITNEY AUTOMOTIVE GROUP, INC., a Delaware corporation

By:

 

/s/ AARON E. COLEMAN

Name:

 

AARON E. COLEMAN

Title:

 

C.O.O.



--------------------------------------------------------------------------------

Schedule 1 to Bill of Sale

Personal Property

 

ITEM:

   QUANTITY:   All tenant improvements, including, but not limited to, all
cabling, wall and window coverings, rooftop cooling equipment, IT equipment
rack, patch panels and horizontal structured cabling from the patch panels to
the work area outlets, partition walls, doors, floor, window and wall coverings,
cabinetry and millwork.   

Reception Desk

     1   

5 shelf book shelf

     1   

Large cubicle

     56   

Green padded chair

     40   

Green Mesh Chair

     45   

2 Drawer rolling cabinet/padded top

     89   

3 drawer filing cabinet

     86   

White Wheeled carts

     2   

4 drawer filing cabinet

     11   

Coat Rack

     4   

Kidney Bean table

     13   

3 drawer moving cabinet

     8   

Maroon & wood arm chairs

     5   

Orange Padded chairs

     39   

Office set up (desktop & overhead)

     14   

Green arm chair

     18   

Old office desk chair

     12   

White round table

     1   

Conference credenza

     1   

Conference table

     1   

Grey Padded Chairs

     14   

Easels

     2   

Loveseat

     2   

Oamce Arm chair

     16   

Black Mesh Chair

     6   

Small Cubicle

     22   

Blue Padded Chair

     2   

Black Arm Chair

     7   

Divider Screens

     6   

Wood 2 Drawer cabinet

     1   

Mini Cubicles

     4   

Green & Black Chairs

     2   

2 Drawer filing cabinet

     2   

Executive office set-up (glass table w/ matching credenzas)

     2   



--------------------------------------------------------------------------------

Glass side table

     1   

Couch

     1   

Side Table

     7   

Red leather desk chair

     1   

Side board/Wardrobe

     1   

Wood Table

     1   

Small sideboard

     1   

Large sideboard

     1   

Blacke Easy chair

     2   

Shredder

     1   

Leather reception Chairs

     3   

End Table

     1   

Coffee table

     1   

Conference sidebar

     1   

Conference table (folding)

     12   

Black conference chairs

     19   

Grey Desk Chair

     1   